Case 2:19-cv-07721-DMG-E Document 1 Filed 09/06/19 Page 1 of 7 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Phyl Grace, Esq., SBN 171771
       Russell Handy, Esq., SBN 195058
 3     Dennis Price, Esq., SBN 279082
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     phylg@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8
                            UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11     Daniel Trippiedi,                         Case No.

12            Plaintiff,
                                                 Complaint For Damages And
13       v.                                      Injunctive Relief For Violations
                                                 Of: American’s With Disabilities
14     Diaciabert Commercial                     Act; Unruh Civil Rights Act
       Development N.V., a Foreign
15     Corporation;
       Evan Askar;
16     Siham Saad; and Does 1-10,

17               Defendants.

18
19         Plaintiff Daniel Trippiedi complains of Diaciabert Commercial

20   Development N.V., a Foreign Corporation; Evan Askar; Siham Saad; and Does

21   1-10 (“Defendants”), and alleges as follows:

22
23     PARTIES:

24     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

25   quadriplegic. Plaintiff cannot walk. Plaintiff uses a wheelchair for mobility.

26     2. Defendant Diaciabert Commercial Development N.V. owned the real

27   property located at or about 22722 Roscoe Blvd., West Hills, California, in

28   April 2019.


                                            1

     Complaint
Case 2:19-cv-07721-DMG-E Document 1 Filed 09/06/19 Page 2 of 7 Page ID #:2




 1     3. Defendant Diaciabert Commercial Development N.V. owns the real
 2   property located at or about 22722 Roscoe Blvd., West Hills, California,
 3   currently.
 4     4. Defendants Evan Askar and Siham Saad owned The Grocery Bag
 5   located at or about 22722 Roscoe Blvd., West Hills, California, in April 2019.
 6     5. Defendants Evan Askar and Siham Saad own The Grocery Bag (“Store”)
 7   located at or about 22722 Roscoe Blvd., West Hills, California, currently.
 8     6. Plaintiff does not know the true names of Defendants, their business
 9   capacities, their ownership connection to the property and business, or their
10   relative responsibilities in causing the access violations herein complained of,
11   and alleges a joint venture and common enterprise by all such Defendants.
12   Plaintiff is informed and believes that each of the Defendants herein,
13   including Does 1 through 10, inclusive, is responsible in some capacity for the
14   events herein alleged, or is a necessary party for obtaining appropriate relief.
15   Plaintiff will seek leave to amend when the true names, capacities,
16   connections, and responsibilities of the Defendants and Does 1 through 10,
17   inclusive, are ascertained.
18
19     JURISDICTION & VENUE:
20     7. The Court has subject matter jurisdiction over the action pursuant to 28
21   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
22   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
23     8. Pursuant to supplemental jurisdiction, an attendant and related cause
24   of action, arising from the same nucleus of operative facts and arising out of
25   the same transactions, is also brought under California’s Unruh Civil Rights
26   Act, which act expressly incorporates the Americans with Disabilities Act.
27     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
28   founded on the fact that the real property which is the subject of this action is


                                            2

     Complaint
Case 2:19-cv-07721-DMG-E Document 1 Filed 09/06/19 Page 3 of 7 Page ID #:3




 1   located in this district and that Plaintiff's cause of action arose in this district.
 2
 3     FACTUAL ALLEGATIONS:
 4     10. Plaintiff went to the Store in April 2019 with the intention to avail
 5   himself of its goods and to assess the business for compliance with the
 6   disability access laws.
 7     11. The Store is a facility open to the public, a place of public
 8   accommodation, and a business establishment.
 9     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
10   to provide accessible parking.
11     13. On information and belief, the defendants currently fail to provide
12   accessible parking.
13     14. Additionally, on the date of the plaintiff’s visit, the defendants failed to
14   provide accessible paths of travel outside and inside the Store.
15     15. On information and belief, the defendants currently fail to provide
16   accessible paths of travel outside and inside the Store.
17     16. Plaintiff personally encountered these barriers.
18     17. By failing to provide accessible facilities, the defendants denied the
19   plaintiff full and equal access.
20     18. The lack of accessible facilities created difficulty and discomfort for the
21   Plaintiff.
22     19. The defendants have failed to maintain in working and useable
23   conditions those features required to provide ready access to persons with
24   disabilities.
25     20. The barriers identified above are easily removed without much
26   difficulty or expense. They are the types of barriers identified by the
27   Department of Justice as presumably readily achievable to remove and, in fact,
28   these barriers are readily achievable to remove. Moreover, there are numerous


                                               3

     Complaint
Case 2:19-cv-07721-DMG-E Document 1 Filed 09/06/19 Page 4 of 7 Page ID #:4




 1   alternative accommodations that could be made to provide a greater level of
 2   access if complete removal were not achievable.
 3     21. Plaintiff will return to the Store to avail himself of its goods and to
 4   determine compliance with the disability access laws once it is represented to
 5   him that the Store and its facilities are accessible. Plaintiff is currently deterred
 6   from doing so because of his knowledge of the existing barriers and his
 7   uncertainty about the existence of yet other barriers on the site. If the barriers
 8   are not removed, the plaintiff will face unlawful and discriminatory barriers
 9   again.
10     22. Given the obvious and blatant nature of the barriers and violations
11   alleged herein, the plaintiff alleges, on information and belief, that there are
12   other violations and barriers on the site that relate to his disability. Plaintiff will
13   amend the complaint, to provide proper notice regarding the scope of this
14   lawsuit, once he conducts a site inspection. However, please be on notice that
15   the plaintiff seeks to have all barriers related to his disability remedied. See
16   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
17   encounters one barrier at a site, he can sue to have all barriers that relate to his
18   disability removed regardless of whether he personally encountered them).
19
20   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
21   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
22   Defendants.) (42 U.S.C. section 12101, et seq.)
23     23. Plaintiff re-pleads and incorporates by reference, as if fully set forth
24   again herein, the allegations contained in all prior paragraphs of this
25   complaint.
26     24. Under the ADA, it is an act of discrimination to fail to ensure that the
27   privileges, advantages, accommodations, facilities, goods and services of any
28   place of public accommodation is offered on a full and equal basis by anyone


                                               4

     Complaint
Case 2:19-cv-07721-DMG-E Document 1 Filed 09/06/19 Page 5 of 7 Page ID #:5




 1   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 2   § 12182(a). Discrimination is defined, inter alia, as follows:
 3            a. A failure to make reasonable modifications in policies, practices,
 4               or procedures, when such modifications are necessary to afford
 5               goods,     services,      facilities,   privileges,   advantages,   or
 6               accommodations to individuals with disabilities, unless the
 7               accommodation would work a fundamental alteration of those
 8               services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 9            b. A failure to remove architectural barriers where such removal is
10               readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
11               defined by reference to the ADA Standards.
12            c. A failure to make alterations in such a manner that, to the
13               maximum extent feasible, the altered portions of the facility are
14               readily accessible to and usable by individuals with disabilities,
15               including individuals who use wheelchairs or to ensure that, to the
16               maximum extent feasible, the path of travel to the altered area and
17               the bathrooms, telephones, and drinking fountains serving the
18               altered area, are readily accessible to and usable by individuals
19               with disabilities. 42 U.S.C. § 12183(a)(2).
20     25. When a business provides parking for its customers, it must provide
21   accessible parking.
22     26. Here, accessible parking has not been provided.
23     27. When a business provides paths of travel for its customers, it must
24   provide accessible paths of travel.
25     28. Here, accessible paths of travel have not been provided.
26     29. The Safe Harbor provisions of the 2010 Standards are not applicable
27   here because the conditions challenged in this lawsuit do not comply with the
28   1991 Standards.


                                               5

     Complaint
Case 2:19-cv-07721-DMG-E Document 1 Filed 09/06/19 Page 6 of 7 Page ID #:6




 1      30. A public accommodation must maintain in operable working condition
 2   those features of its facilities and equipment that are required to be readily
 3   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 4      31. Here, the failure to ensure that the accessible facilities were available
 5   and ready to be used by the plaintiff is a violation of the law.
 6
 7   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 8   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 9   Code § 51-53.)
10      32. Plaintiff repleads and incorporates by reference, as if fully set forth
11   again herein, the allegations contained in all prior paragraphs of this
12   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
13   that persons with disabilities are entitled to full and equal accommodations,
14   advantages, facilities, privileges, or services in all business establishment of
15   every kind whatsoever within the jurisdiction of the State of California. Cal.
16   Civ. Code §51(b).
17      33. The Unruh Act provides that a violation of the ADA is a violation of the
18   Unruh Act. Cal. Civ. Code, § 51(f).
19      34. Defendants’ acts and omissions, as herein alleged, have violated the
20   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
21   rights to full and equal use of the accommodations, advantages, facilities,
22   privileges, or services offered.
23      35. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
24   discomfort or embarrassment for the plaintiff, the defendants are also each
25   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
26   (c).)
27
28


                                              6

     Complaint
Case 2:19-cv-07721-DMG-E Document 1 Filed 09/06/19 Page 7 of 7 Page ID #:7




 1          PRAYER:
 2          Wherefore, Plaintiff prays that this Court award damages and provide
 3   relief as follows:
 4       1. For injunctive relief, compelling Defendants to comply with the
 5   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 6   plaintiff is not invoking section 55 of the California Civil Code and is not
 7   seeking injunctive relief under the Disabled Persons Act at all.
 8       2. Damages under the Unruh Civil Rights Act, which provides for actual
 9   damages and a statutory minimum of $4,000 for each offense.
10       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
     Dated: August 29, 2019           CENTER FOR DISABILITY ACCESS
13
14
15                                    By:
16                                    ____________________________________
17                                           Russell Handy, Esq.
                                             Attorney for plaintiff
18
19
20
21
22
23
24
25
26
27
28


                                            7

     Complaint
